PER CURIAM.
Appellant admits that he was not able to perform the assigned tasks in the time thought adequate by the employer. Principally, because he took too long to complete assigned tasks, he was given an unsatisfactory performance evaluation and discharged. The employer relies on that unsatisfactory job evaluation as evidence of misconduct. The appellant alleges that he was terminated because of his age.
An unsatisfactory performance without a showing of “willful or wanton disregard of an employer’s interest” or “[cjarelessness or negligence of such a degree or recurrence as to manifest culpability, wrongful intent, or evil design or to show an intentional and substantial disregard of the employer’s interests or the employee’s duties”, is not misconduct which will disqualify a discharged employee for unemployment benefits. § 443.-036(26), Fla.Stat. (1991). All that can be reasonably inferred from the evidence, as a matter of law, is that the appellant was physically unable or generally incompetent.
Reversed.